                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT . ... .
SOUTHERN DISTRICT OF NEW YORK
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:-----,,-+-~
 FRANCINE LEINHARDT,

                                    Plaintiff,

                         V.                                Index No.: 1:19-cv-07591-JSR

 MILOS, INC. (D/B/A ESTIATOIRO MILOS) and
 COSTAS SPILIADIS, jointly and severally,

                                   Defendants.



                              ~     PR~ORDER

               WHEREAS, the Parties have agreed to a settlement in principle, and are in the
process of reducing their agreement to writing; and

              WHEREAS, the Parties require additional time to finalize their settlement papers;

        IT IS HEREBY ORDERED THAT: The above-entitled action is hereby dismissed, with
prejudice. However, the Parties reserve the right to request that the Court re-open the matter no
later than February 7, 2020, if the settlement is not effectuated by that date.


SO ORDERED.



THEHON2iE~~


Dated: January~, 2020                                                     '
